
	
		I
		112th CONGRESS
		1st Session
		H. R. 3617
		IN THE HOUSE OF REPRESENTATIVES
		
			December 8, 2011
			Ms. Clarke of New
			 York introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Child Abuse Prevention and Treatment Act to
		  require States receiving funds under section 106 of such Act to have in effect
		  a State law providing for a criminal penalty on a person who has knowledge of
		  child abuse or neglect, but fails to report such abuse or neglect to a law
		  enforcement official or child protective services.
	
	
		1.Short titleThis Act may be cited as the
			 See Something, Say Something
			 Act.
		2.Requirement for
			 States receiving grants for child abuse and neglect prevention and treatment
			 programs
			(a)In
			 generalSection 106(b)(2) of the Child Abuse Prevention and
			 Treatment Act (42 U.S.C. 5106a(b)(2)) is amended—
				(1)in subparagraph
			 (F), by striking and at the end;
				(2)in subparagraph
			 (G), by striking the period at the end and inserting ; and; and
				(3)by adding at the
			 end the following:
					
						(H)an assurance in
				the form of a certification by the Governor of the State that the State has in
				effect and is enforcing a State law providing for a criminal penalty on any
				person 18 years of age or older who fails to report to a State or local law
				enforcement official or child protective services that the person has knowledge
				of child abuse or neglect that occurred in the State.
						.
				(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 December 31, 2013.
			
